ICJ_097_NuclearTests-ExaminationSituation_NZL_FRA_1995-09-22_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE D'EXAMEN DE LA SITUATION
AU TITRE DU PARAGRAPHE 63 DE L’ARRET
RENDU PAR LA COUR LE 20 DÉCEMBRE 1974
DANS L’AFFAIRE DES ESSAIS NUCLÉAIRES
(NOUVELLE-ZÉLANDE c. FRANCE)

ORDONNANCE DU 22 SEPTEMBRE 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

REQUEST FOR AN EXAMINATION
OF THE SITUATION IN ACCORDANCE WITH
PARAGRAPH 63 OF THE COURT’S JUDGMENT
OF 20 DECEMBER 1974 IN THE NUCLEAR
TESTS (NEW ZEALAND v. FRANCE) CASE

ORDER OF 22 SEPTEMBER 1995
Mode officiel de citation:

Demande d'examen de la situation au titre du paragraphe 63
de l'arrêt rendu par la Cour le 20 décembre 1974
dans l'affaire des Essais nucléaires (Nouvelle-Zélande c. France),
C.J. Recueil 1995, p. 288

Official citation:

Request for an Examination of the Situation in Accordance
with Paragraph 63 of the Court’s Judgment of 20 December 1974
in the Nuclear Tests (New Zealand v. France) Case,

I. C.J. Reports 1995, p. 288

 

N° de vente:
ISSN 0074-4441 Sales number 666
ISBN 92-1-070730-3

 

 

 
288

COUR INTERNATIONALE DE JUSTICE

1995 ANNÉE 1995
22 septembre
Rôle général

n° 97 22 septembre 1995

DEMANDE D’EXAMEN DE LA SITUATION
AU TITRE DU PARAGRAPHE 63 DE L’ARRET
RENDU PAR LA COUR LE 20 DECEMBRE 1974
DANS L’AFFAIRE DES ESSAIS NUCLEAIRES

(NOUVELLE-ZELANDE c. FRANCE)

ORDONNANCE

Présents: M. Bepsaoul, Président; M. SCHWEBEL, Vice-Président;
MM. Oba, GUILLAUME, SHAHABUDDEEN, WEERAMANTRY, RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
FERRARI BRAVO, M HicaIns, juges; sir Geoffrey PALMER,

juge ad hoc; M. VALENCIA-OsPINA, Greffier.

La Cour internationale de Justice,
Ainsi composée,

Après délibéré en chambre du conseil,
Vu l’article 48 du Statut de la Cour,

Vu l'arrêt rendu par la Cour le 20 décembre 1974 en l'affaire des
Essais nucléaires (Nouvelle-Zélande c. France), et en particulier son para-
graphe 63,

Rend l'ordonnance suivante :.

1. Considérant que, le 21 août 1995, le Gouvernement néo-zélandais a
déposé au Greffe une «Demande d'examen de la situation»; qu’il y est
indiqué que la demande en question a «pour origine un projet d'action

4
289 DEMANDE D'EXAMEN (ORDONNANCE 22 TX 95)

annoncé par la France qui, s’il se réalise, remettra en cause le fondement
de l'arrêt rendu par la Cour le 20 décembre 1974 dans l'affaire des Essais
nucléaires (Nouvelle-Zélande c. France)»; et qu’il y est précisé que «lle
fait immédiat donnant lieu à la présente phase de l’affaire est une déci-
sion annoncée par la France dans une déclaration aux médias faite le
13 juin 1995» par le président de la République française, selon laquelle
«la France procéderait à une dernière série de huit essais d’armes nu-
cléaires dans le Pacifique Sud à partir de septembre 1995»;

2. Considérant que, dans ladite «Demande d'examen de la situation»,
il est rappelé que la Cour, au terme de son arrêt du 20 décembre 1974, a
décidé qu'il n’y avait pas lieu de statuer sur la demande soumise par la
Nouvelle-Zélande en 1973, cette demande étant devenue sans objet du
fait des déclarations par lesquelles la France s’était engagée à ne pas pro-
céder à de nouveaux essais nucléaires dans l’atmosphère; et considérant
qu’il y est par ailleurs souligné que la Cour a inclus dans le même arrêt un
paragraphe 63 «pour le cas où la France cesserait éventuellement par la
suite de se conformer à ses engagements relatifs aux essais dans l’atmo-
sphère, ou que l’un des fondements de l’arrét vienne à cesser d’être appli-
cable»;

3. Considérant que la Nouvelle-Zélande fonde expressément sa
«Demande d’examen de la situation» sur le paragraphe 63 de l’arrêt du
20 décembre 1974, ainsi libellé:

«Dès lors que la Cour a constaté qu’un Etat a pris un engagement
quant à son comportement futur, il n’entre pas dans sa fonction
d'envisager que cet Etat ne le respecte pas. La Cour fait observer
que, si le fondement du présent arrêt était remis en cause, le requé-
rant pourrait demander un examen de la situation conformément
aux dispositions du Statut; la dénonciation par la France, dans une
lettre du 2 janvier 1974, de l’Acte général pour le règlement pacifique
des différends internationaux, qui est invoqué comme l’un des fon-
dements de la compétence de la Cour en l'espèce, ne saurait en soi
faire obstacle à la présentation d’une telle demande» (C.I.J. Recueil
1974, p. 477);

qu’elle affirme tenir de ce paragraphe le «droit» de solliciter, dans le cas
prévu, «la reprise de l’affaire introduite par la requête du 9 mai 1973»; et
qu’elle observe que le dispositif de l’arrêt considéré ne peut être interprété
comme révélant de la part de la Cour une intention de clore définitive-
ment l'instance;

4. Considérant que, dans sa «Demande d’examen de la situation», la
Nouvelle-Zélande fait valoir que le passage clef du paragraphe 63 de
l'arrêt du 20 décembre 1974 est le membre de phrase «si le fondement
du présent arrêt était remis en cause, le requérant pourrait demander un
examen de la situation conformément aux dispositions du Statut»; que,
bien que le «fondement» de l’arrêt de la Cour n’y soit pas expressément
déterminé, il est très probable que la Cour a entendu se référer aux décla-
rations assorties d’effets juridiques par lesquelles la France avait pris

5
290 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

engagement contraignant de ne plus procéder à des essais nucléaires
dans l’atmosphère dans la région du Pacifique Sud; que, cependant, il
était précisé dans la requête de 1973 que le différend portait sur la conta-
mination radioactive de l’environnement causée par des essais nucléaires
de quelque nature que ce soit; que le champ d’application de l’arrêt de
1974 doit être appréhendé non pas au regard des essais atmosphériques
en tant que tels, mais plutôt au regard de l’objet réel et déclaré de la
requête; qu'en 1974 la France procédait uniquement, dans le Pacifique, à
des essais atmosphériques et que ceux-ci constituaient alors la principale
préoccupation de la Nouvelle-Zélande; que la Cour avait donc «fait
correspondre» l’engagement de la France à la principale préoccupation
de la Nouvelle-Zélande et avait cru pouvoir considérer le différend comme
réglé, mais qu’elle n’aurait certainement pas établi une telle «correspon-
dance» si elle avait pu prévoir, en 1974, que le passage aux essais souter-
rains ne ferait pas disparaître les risques de contamination; que, selon
divers éléments de preuve scientifiques, les essais nucléaires souterrains à
Mururoa et à Fangataufa ont déjà entraîné une certaine contamination
du milieu marin et risquent de donner lieu à une nouvelle contamination,
potentiellement importante; que le fondement de l'arrêt de 1974 s’en
trouve modifié et qu’en conséquence la Nouvelle-Zélande est en droit de
demander la reprise de l’instance introduite en 1973, les bases de compé-
tence de la Cour demeurant l’Acte général du 26 septembre 1928 pour le
règlement pacifique des différends internationaux ainsi que l’acceptation
par la France de la clause facultative telle que formulée au moment du
dépôt de la requête initiale;

5. Considérant que, dans sa «Demande d’examen de la situation», la
Nouvelle-Zélande soutient qu’en vertu tant de dispositions convention-
nelles. expresses (celles de la convention sur la protection des ressources
naturelles et de l’environnement de la région du Pacifique Sud du
25 novembre 1986, ou «convention de Nouméa») que du droit interna-
tional coutumier issu d’une pratique largement répandue la France est
tenue d'effectuer une étude d’impact sur l’environnement avant de pro-
céder à tout nouvel essai nucléaire à Mururoa et à Fangataufa; et qu’elle
soutient en outre que la conduite de la France est illicite en ce qu’elle pro-
voque ou a des chances de provoquer l’introduction de matières radio-
actives dans le milieu marin, la France étant tenue, avant de procéder à
ses nouveaux essais nucléaires souterrains, d’apporter la preuve qu'ils
n’auront pas pour effet d'introduire de telles matières dans ce milieu,
conformément au «principe de précaution» très largement accepté dans
le droit international contemporain;

6. Considérant qu’au terme de sa «Demande d’examen de la situa-
tion» la Nouvelle-Zélande précise que les droits dont elle demande la
protection entrent tous dans le cadre des droits invoqués au para-
graphe 28 de sa requête de 1973, mais que, pour le moment, elle demande
seulement la reconnaissance des droits qui seraient affectés de façon pré-
judiciable par la pénétration dans le milieu marin de substances radio-
actives en conséquence des nouveaux essais qui doivent être effectués aux

6
291 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

atolis de Mururoa ou de Fangataufa, et de son droit à être protégée et à
bénéficier d’une évaluation correctement réalisée de l’impact sur l’envi-
ronnement; et considérant que, dans ces limites, la Nouvelle-Zélande prie
la Cour de dire et juger:

«i) que la réalisation des essais nucléaires envisagés constituera une
violation des droits de la Nouvelle-Zélande, ainsi que d’autres
Etats, au regard du droit international;

en outre et subsidiairement;

ii) que la France n’a pas le droit d’effectuer de tels essais nucléaires
avant d’avoir procédé à une évaluation de l’impact sur l’envi-
ronnement conformément à des normes internationales recon-
nues. Les droits de la Nouvelle-Zélande, ainsi que d’autres Etats,
au regard du droit international, seront enfreints si cette évalua-
tion ne démontre pas que les essais ne provoqueront, directe-
ment ou indirectement, aucune contamination radioactive du
milieu marin»;

7. Considérant que la «Demande d’examen de la situation» présentée
par la Nouvelle-Zélande était accompagnée d’une lettre de l'ambassadeur
de Nouvelle-Zélande aux Pays-Bas datée du 21 août 1995, par laquelle le
Greffier était informé, d’une part, de la désignation par la Nouvelle-
Zélande d’un agent et de deux coagents et, d’autre part, de la démission du
très honorable sir Garfield Barwick, juge ad hoc désigné par la Nouvelle-
Zélande en 1973, et de la désignation, pour le remplacer, du très honorable
sit Geoffrey Palmer;

8. Considérant qu’outre sa «Demande d’examen de la situation» le
Gouvernement néo-zélandais a aussi déposé au Greffe, le 21 août 1995,
une «Nouvelle demande en indication de mesures conservatoires», dans
laquelle il est notamment fait référence au document précédent, ainsi qu’à
l'ordonnance en indication de mesures conservatoires rendue par la Cour
le 22 juin 1973; considérant que, dans ce nouveau document, les mesures
conservatoires ci-après sont demandées «à titre prioritaire et vu l’ur-
gence», en application des articles 33 de l’Acte général du 26 septembre
1928 et 41 du Statut de la Cour:

«1) que la France s’abstienne de procéder à de nouveaux essais
nucléaires aux atolls de Mururoa et de Fangataufa;

2) que la France procède, à l’égard des essais nucléaires qu’elle se
propose d'effectuer, à une évaluation de l’impact sur l’environ-
nement conformément à des normes internationales reconnues
et qu’elle s’abstienne de procéder à ces essais, si cette évaluation
ne démontre pas que lesdits essais ne provoqueront aucune
contamination radioactive du milieu marin;

3) que la France et la Nouvelle-Zélande veillent à ce qu'aucune
mesure ne soit prise qui soit susceptible d’aggraver ou d'étendre
le différend soumis à la Cour, ou de porter atteinte aux droits de
292 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

l’autre Partie pour ce qui est de mettre en œuvre les décisions
que la Cour pourra prendre en l’espèce »;

et considérant qu’au terme du même document la Nouvelle-Zélande
«prie par ailleurs le Président de la Cour d’exercer les pouvoirs qu’il tient
du Règlement, en attendant que la Cour exerce ses propres pouvoirs»;

9. Considérant que la «Nouvelle demande en indication de mesures
conservatoires» présentée par la Nouvelle-Zélande était accompagnée de
deux lettres en date du 21 août 1995, l’une du ministre des affaires étran-
gères de Nouvelle-Zélande et l’autre de l'ambassadeur de Nouvelle-
Zélande aux Pays-Bas, dans lesquelles l’urgence de la situation était
invoquée et le Président était également prié d’exercer les pouvoirs prévus
au paragraphe 3 de l’article 66 du Règlement de 1972, «en vigueur à
l’époque de l’introduction de l’instance en 1973»;

19. Considérant que le Greffier a fait tenir le jour même une copie de
l’ensemble de ces lettres et documents au Gouvernement français; qu’il a
transmis une copie de la «Demande d’examen de la situation» et de la
«Nouvelle demande en indication de mesures conservatoires» au Secré-
taire général de l'Organisation des Nations Unies; et qu’il a avisé du
dépôt de ces documents tous les Etats admis à ester devant la Cour;

11. Considérant que, le 23 août 1995, le Gouvernement australien a
déposé au Greffe un document intitulé «Requête à fin d'intervention pré-
sentée par le Gouvernement australien au titre de l’article 62 du Statut»;
que, le 24 août 1995, les Gouvernements du Samoa et des Iles Salomon
ont déposé l’un et l’autre un document intitulé «Requête à fin d’interven-
tion fondée sur l’article 62 — Déclaration d’intervention fondée sur l’ar-
ticle 63» dont les termes étaient analogues; et que, le 25 août 1995, des
documents analogues portant le même titre ont été déposés, respective-
ment, par le Gouvernement des Iles Marshall et le Gouvernement des
Etats fédérés de Micronésie; et considérant que ces cinq documents se ré-
fèrent tant à la «Demande d’examen de la situation» qu’à la «Nouvelle
demande en indication de mesures conservatoires» présentées par la
Nouvelle-Zélande;

12. Considérant que le Greffier a fait tenir copie de ces documents aux
Gouvernements néo-zélandais et français, ainsi qu’au Secrétaire général
de l'Organisation des Nations Unies, et qu’il a avisé du dépôt desdits
documents tous les Etats admis à ester devant la Cour;

13. Considérant que, par une lettre en date du 28 août 1995, reçue au
Greffe le même jour, l’ambassadeur de France aux Pays-Bas, se référant
aux deux demandes présentées par la Nouvelle-Zélande le 21 août 1995, a
notamment fait savoir à la Cour que son gouvernement considérait
qu'aucune base ne pouvait fonder, ne fût-ce que prima facie, la compé-
tence de la Cour pour connaître de ces demandes; que la démarche de la
Nouvelle-Zélande ne s’inscrivait pas dans le cadre de l’affaire ayant fait
l’objet de l’arrêt du 20 décembre 1974, car cette affaire portait exclusive-
ment, comme la Cour l’a souligné elle-même au paragraphe 29 dudit
arrêt, sur des essais atmosphériques; que, la Cour ayant jugé, à la suite de

8
293 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

annonce de la décision prise par la France de mettre fin aux essais
atmosphériques et de passer au stade des essais souterrains, que la
demande de la Nouvelle-Zélande de 1973 était sans objet, ladite demande
n’existait plus et la démarche néo-zélandaise du 21 août 1995 ne pouvait
dès lors pas s’y rattacher; que, la Cour n’ayant manifestement pas com-
pétence en l’absence de consentement de la France, ni la question de la
désignation d’un juge ad hoc ni celle de l’indication de mesures conser-
vatoires ne se posaient; et qu’enfin la démarche de la Nouvelle-Zélande
ne pouvait faire l’objet d’une inscription au rôle général de la Cour;

14, Considérant que copie de cette lettre a immédiatement été trans-
mise par le Greffier au Gouvernement néo-zélandais;

15. Considérant qu’au cours d’une réunion que le Président de la Cour
a tenue le 30 août 1995 avec les représentants de la Nouvelle-Zélande et
de la France, ceux-ci ont exprimé des points de vue d’emblée très diffé-
rents au sujet de la nature juridique des demandes néo-zélandaises et de
leurs effets; et que le Président a invité les deux Etats, s’ils le souhaitaient,
à assister la Cour en lui faisant brièvement connaître leur position, dans
un «aide-mémoire informel», sur les points discutés lors de la réunion;

16. Considérant que la Nouvelle-Zélande a déposé son aide-mémoire
au Greffe le 5 septembre 1995, en en soulignant le caractère officieux et
en précisant qu’il ne constituait pas un nouvel exposé complet de sa posi-
tion et ne pouvait être considéré comme épuisant son droit d’exposer
officiellement et publiquement ses vues sur les questions soulevées par le
Président et par la lettre de Pambassadeur de France en date du 28 août
1995;

17. Considérant que, dans ledit aide-mémoire, la Nouvelle-Zélande
rappelle que la Cour a conclu, dans son ordonnance en indication de
mesures conservatoires du 22 juin 1973, que «les dispositions invoquées
par le demandeur se présentent comme constituant, prima facie, une base
sur laquelle la compétence de la Cour pourrait être fondée» (C.LJ.
Recueil 1973, p. 138, par. 18); que la Nouvelle-Zélande indique que la
question supplémentaire de savoir si l'instance en cours est la continua-
tion de celle à laquelle s’applique cette conclusion de la Cour doit elle-
même être considérée comme une question de compétence — ou s’y
apparentant — et peut dès lors être tranchée sur la base des critères appli-
qués aux autres questions de compétence dans le cadre d’une procédure
de demande de mesures conservatoires; et qu’elle en conclut qu’étant en
lPespèce saisie d’une nouvelle demande en indication de mesures conser-
vatoires la Cour doit seulement rechercher, au stade considéré, s’il y a
continuité prima facie de l'instance introduite le 9 mai 1973;

18. Considérant que, dans son aide-mémoire, la Nouvelle-Zélande
soutient qu’une telle continuité prima facie est établie; que le para-
graphe 63 de l’arrêt du 20 décembre 1974 lui confère un droit de re-
prendre l'instance de 1973 et qu’il découle clairement de son libellé que
la Cour n’avait pas intention de clore l'affaire, comme l’atteste en parti-
culier l'indication selon laquelle la dénonciation par la France de l’Acte
général de 1928 ne saurait en soi faire obstacle à la présentation d’une

9
294 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

demande d’examen de la situation; que la «remise en cause» du «fonde-
ment» de l’arrêt, que ledit paragraphe pose comme condition à la reprise
de l'instance, ne vise pas seulement la reprise éventuelle par la France
d’essais nucléaires dans l’atmosphère, mais «tous faits nouveaux suscep-
tibles de réveiller les craintes de la Nouvelle-Zélande de voir des subs-
tances radioactives artificielles provenant des essais français contaminer
le milieu marin du Pacifique»; et que de tels «faits nouveaux» existent en
l'espèce car la France n’a pas établi, comme elle en a l’obligation en vertu
des règles conventionnelles et coutumiéres du droit international de l’envi-
ronnement contemporain, qu’ aucune contamination du milieu marin ne
résultera des nouveaux essais en dépit des dommages subis cumulative-
ment par les atolls;

19. Considérant qu’au terme de son aide-mémoire la Nouvelle-
Zélande déclare que, eu égard à la continuité au moins présumée de
linstance et au principe de légalité des parties, elle est en droit de
désigner un nouveau juge ad hoc, qui doit être immédiatement admis à
siéger; et qu’elle ajoute que la continuité de l’instance implique aussi le
maintien de la base de compétence invoquée en 1973, la reprise de
l'affaire au stade de la procédure qu’elle avait atteint au 20 décembre
1974, et l’application du Règlement de la Cour adopté le 6 mai 1946,
tel que revisé le 10 mai 1972;

20. Considérant que copie de l’aide-mémoire de la Nouvelle-Zélande a
été transmise à la France par le Greffier;

21. Considérant que la France a déposé son aide-mémoire au Greffe le
6 septembre 1995 en précisant que la présentation de ce document ne
s’inscrivait nullement dans le cadre d’une procédure régie par le Statut et
le Règlement de la Cour, ne constituait en aucune manière l'acceptation
de la part du Gouvernement français de la juridiction de la Cour, et ne
préjugeait en rien de son attitude ultérieure;

22. Considérant que, dans son aide-mémoire, la France soutient
d’abord que l'affaire introduite par la requête du 9 mai 1973 a été défi-
nitivement close par larrêt du 20 décembre 1974 et que la «Demande
d’examen de la situation» présentée par la Nouvelle-Zélande le 21 août
1995 n’a aucun rapport avec le dispositif de l’arrêt du 20 décembre 1974;
que les allégations de la Nouvelle-Zélande selon lesquelles l'affaire ne
serait pas close parce que, d’une part, la requête initiale n’était pas limitée
aux essais atmosphériques et, d’autre part, la Cour ne pouvait à l’époque
envisager les effets négatifs qu’auraient les essais souterrains, sont mani-
festement incompatibles avec le raisonnement suivi par la Cour dans son
arrêt de 1974; qu’il résulte tant de la structure que des termes dudit arrêt
(en particulier des termes de son paragraphe 29) que la Cour a considéré
que le différend entre les deux Etats portait exclusivement sur les essais
atmosphériques, et que cette position a été partagée non seulement par
les juges ayant joint à l’arrêt une opinion dissidente mais aussi, à l’époque,
par la Nouvelle-Zélande elle-même; que le paragraphe 63 de larrêt
limite l'éventualité d’une demande d’examen de la situation à l’hypothèse
dans laquelle «le fondement [de l’Jarrêt [serait] remis en cause» et que, à

10
295 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

la lumière du contexte dans lequel s’inscrit ce paragraphe, ledit «fonde-
ment» ne peut être compris que comme étant «la coïncidence entre
[l’lengagement des autorités françaises de ne plus procéder à des essais
atmosphériques et les demandes en ce sens de la Nouvelle-Zélande»; que
les essais souterrains sont en dehors du champ de la requête néo-
zélandaise de 1973 et de l’arrêt de la Cour de 1974, et que c’est l’engage-
ment de la France de ne plus procéder à des essais atmosphériques, indis-
sociablement lié à l’annonce faite par elle de son intention de procéder à
des essais souterrains, qui a constitué la ratio decidendi de la décision de
la Cour selon laquelle l’objet du différend avait disparu; et que, en consé-
quence, la demande néo-zélandaise du 21 août 1995 ayant un objet nou-
veau, elle ne saurait être rattachée à l’arrêt du 20 décembre 1974:

23. Considérant que, dans son aide-mémoire, la France soutient en
outre que la demande néo-zélandaise du 21 août 1995 ne peut être ratta-
chée à aucune disposition du Statut; que le paragraphe 63 de l’arrêt du
20 décembre 1974 ne se suffit en aucune manière à lui-même et indique
expressément que la démarche dont il évoque la possibilité est subor-
donnée au respect des «dispositions du Statut»; que le Statut de la Cour
circonscrit les pouvoirs de celle-ci et prescrit la conduite que les Etats
doivent tenir; que la «Demande d’examen de la situation» présentée par
la Nouvelle-Zélande n’est et ne peut être ni une demande en interpréta-
tion ni une demande en revision; et que, même s’il s'agissait d’une
requête nouvelle, une telle requête tomberait inévitablement sous le coup
du paragraphe 5 de l’article 38 du Règlement de la Cour qui exclurait son
inscription au rôle général et tout acte de procédure «tant que l’Etat
contre lequel la requête est formée n’a pas accepté la compétence de la
Cour aux fins de l’affaire »;

24. Considérant qu’au terme de son aide-mémoire la France déclare
que, «[flaute d’affaire relevant de la juridiction de la Cour, aucun acte de
procédure ne peut être effectué»; qu’il s'ensuit l’exclusion de toute
audience publique et de toute procédure incidente, et qu’il en résulte en
particulier que la «Nouvelle demande en indication de mesures conser-
vatoires» présentée par la Nouvelle-Zélande ne saurait être examinée par
la Cour; et que la France ne soulève aucune sorte d’exceptions prélimi-
naires au sens de l’article 79 du Règlement de la Cour, le problème posé
en l’espèce à la Cour se situant «en amont» et la solution de ce problème
constituant un «préalable catégorique» qui ne relève d’aucune procédure
incidente;

25. Considérant que copie de l’aide-mémoire de la France a été trans-
mise à la Nouvelle-Zélande par le Greffier;

26. Considérant que, le 7 septembre 1995, la Nouvelle-Zélande a déposé
au Greffe un document intitulé «Aide-mémoire supplémentaire» dans
lequel étaient commentés certains passages de l’aide-mémoire de la
France; et que le Greffier a fait tenir copie de ce document au Gouver-
nement français;

27. Considérant que, le 8 septembre 1995, le Greffier a adressé à la
Nouvelle-Zélande et à la France des lettres identiques ainsi libellées:

11
296 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

«La Cour a tenu ce jour une séance privée aux fins, notamment,
de permettre au Président de consulter ses collègues sur diverses
questions afférentes à la présentation desdits documents. A l'issue
de cette réunion, il a été convenu que la Cour tiendra le lundi
11 septembre 1995 à 15 heures une séance publique à l’effet de per-
mettre à la Nouvelle-Zélande et à la France de lui faire connaître
leurs vues sur la question suivante: «Les demandes présentées à la
Cour par le Gouvernement néo-zélandais le 21 août 1995 entrent-
elles dans les prévisions du paragraphe 63 de l’arrêt de la Cour du
20 décembre 1974 en l'affaire des Essais nucléaires (Nouvelle-
Zélande c. France)?»

Aux fins de cette séance, et compte tenu de la composition qui
était celle de la Cour au moment du prononcé dudit arrét, le trés
honorable sir Geoffrey Palmer, désigné pour siéger en qualité de
juge ad hoc par la Nouvelle-Zélande, viendra compléter la Cour et
prendra l’engagement solennel requis.

Les arrangements sus-indiqués ne doivent en rien préjuger de
toute décision que la Cour prendra ultérieurement quant à l’exis-
tence ou non d’une affaire devant elle»;

28. Considérant que, au cours d’une réunion que le Président de la
Cour a tenue avec les représentants de la Nouvelle-Zélande et de la
France le 11 septembre 1995, il a été convenu que la Cour tiendrait trois
séances publiques sur la question susmentionnée, chaque Etat disposant
d’un temps de parole égal et ayant la possibilité de présenter une brève
réponse ;

29. Considérant que, à l’ouverture de la séance publique du 11 sep-
tembre 1995 (après-midi) consacrée à la question sus-indiquée, le Président
de la Cour a annoncé que, le 6 septembre 1995, il avait reçu une lettre
du premier ministre de Nouvelle-Zélande, dans laquelle celui-ci, se réfé-
rant à l’essai nucléaire effectué la veille à Mururoa par le Gouvernement
français, réitérait les demandes déjà formulées précédemment par le
Gouvernement néo-zélandais, qui tendaient à ce que le Président use
des pouvoirs qui lui sont reconnus au paragraphe 3 de l’article 66 du
Règlement de 1972; et considérant que le Président a déclaré qu’il avait
été extrêmement sensible à ces demandes et que celles-ci avaient retenu
toute son attention, mais que les pouvoirs qui lui sont reconnus par la
disposition susmentionnée du Règlement de 1972, comme par le para-
graphe 4 de l’article 74 du Règlement en vigueur, s’inscrivent expressé-
ment dans le cadre d’une procédure incidente en indication de mesures
conservatoires, et qu’il lui eût été dès lors difficile de donner suite aux-
dites demandes sans nécessairement préjuger des questions soumises à la
Cour;

30. Considérant que, lors des séances publiques tenues les 11 et 12 sep-
tembre 1995 pour permettre à la Nouvelle-Zélande et à la France de faire
connaître leurs vues sur la question posée par la Cour, des exposés oraux
ont été présentés:

12
297 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

au nom de la Nouvelle-Zélande :

par l’honorable Paul East, Q.C., agent,
M. John McGrath, Q.C.,
M. Elihu Lauterpacht, C.B.E., Q.C.,
sir Kenneth Keith, Q.C.,
M. Don MacKay;

au nom de la France:

par M. Marc Perrin de Brichambaut,
M. Pierre-Marie Dupuy,
M. Alain Pellet,
sir Arthur Watts, K.C.M.G., Q.C.;

et considérant qu’au cours desdites séances des questions ont été posées
par des juges, auxquelles la Nouvelle-Zélande et la France ont ultérieu-
rement répondu par écrit, dans le délai prévu;

31. Considérant qu’au cours de leurs exposés oraux la Nouvelle-
Zélande et la France ont essentiellement confirmé les vues qu’elles avaient
déjà exprimées par écrit, tout en développant certains aspects de leur
argumentation ;

32. Considérant que, dans ses exposés oraux, la Nouvelle-Zélande a
réitéré sa position fondamentale en soutenant que le paragraphe 63 de l’ar-
rêt du 20 décembre 1974 lui réservait expressément le droit de rouvrir, dans
certaines circonstances, l’instance introduite par la requête du 9 mai 1973;
que ledit arrêt n’avait statué de manière décisive que sur deux points,
à savoir que les déclarations d’intention de la France à propos des essais
nucléaires en atmosphère avaient créé des obligations internationales,
et que, la Cour ayant déduit de déclarations officielles de la Nouvelle-
Zélande que ces engagements répondaient et correspondaient aux princi-
pales préoccupations néo-zélandaises, l'affaire ne comportait plus d’objet;
qu’il n’y avait donc pas chose jugée en ce qui concerne certaines questions
soulevées dans la requête néo-zélandaise de 1973 et que l’effet du para-
graphe 63 était de ne pas clore définitivement cette instance; que l’expres-
sion «si le fondement du présent arrêt était remis en cause» devait être
interprétée au sens large et que le droit de revenir devant la Cour serait
activé «si un facteur sur lequel reposait son arrêt de 1974 cessait d’être
applicable par suite de la conduite future de la France»; que l’expression
«le fondement de l’arrêt» ne devait pas être interprétée comme visant
exclusivement l’engagement de la France de ne pas procéder à de nou-
veaux essais dans l’atmosphère; que la requête de la Nouvelle-Zélande, à
la différence de celle de l’Australie, ne se limitait pas aux essais «atmo-
sphériques » et que la conclusion formulée par la Cour au paragraphe 29
de l'arrêt du 20 décembre 1974, selon laquelle la demande de la Nouvelle-
Zélande devait s’interpréter comme uniquement applicable aux essais en
atmosphère, ne pouvait être comprise qu’à la lumière du fait que «per-
sonne ne s’ [était] interrogé à l’époque sur le point de savoir si les essais
nucléaires souterrains pouvaient avoir le même genre de conséquences

13
298 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

écologiques que celles qui faisaient l’objet de la requête néo-zélandaise»;
que l’un des postulats de l’arrêt était «que mettre fin aux essais dans
l'atmosphère ferait cesser la contamination de l’environnement par des
déchets radioactifs» étant donné que les preuves scientifiques disponibles
en 1974 indiquaient que les essais atmosphériques étaient dangereux mais
que les essais souterrains pouvaient être considérés comme inoffensifs ;
et que, s'agissant là d’un élément du «fondement» de l'arrêt de la Cour,
si ce fondement devait être remis en cause, les conditions nécessaires
pour que la Nouvelle-Zélande puisse revenir devant la Cour seraient rem-
plies;

33. Considérant que, dans ses exposés oraux, la Nouvelle-Zélande a
expliqué dans le détail que des preuves scientifiques récentes en nombre
de plus en plus grand démontraient les effets potentiellement nuisibles et
dommageables des essais souterrains dans les régions du Pacifique Sud
proches des atolls de Mururoa et de Fangataufa, ainsi que la réalité du
danger de contamination du milieu marin; que, selon les experts, la pour-
suite ininterrompue des essais avait eu pour effet cumulatif d’affaiblir si
sérieusement la structure de atoll de Mururoa qu’à la suite de nouveaux
essais l’atoll «pourrait soit s’ouvrir en deux soit se désintégrer d’une telle
façon qu'il déverserait dans ’océan une partie des déchets radioactifs qui
s’y sont accumulés»; que, par conséquent, était erroné le postulat de
l'arrêt de 1974 selon lequel abandon des essais atmosphériques réduirait
les risques à néant; et que le fondement de l’arrêt avait ainsi été remis en
cause par des changements intervenus dans les faits;

34. Considérant qu’au cours de ses exposés oraux la Nouvelle-Zélande
a soutenu en outre que l’évolution du droit pouvait remettre en cause le
fondement de l’arrêt de 1974, étant donné que la Cour, au moment du
prononcé de cet arrêt, ne pouvait ignorer les signes qui laissaient présager
«une avancée appréciable dans l’évolution des normes et des procédures »
dans le domaine du droit international de l’environnement; que cette
évolution était effectivement survenue dans le droit international coutu-
mier et du fait de la convention de Nouméa; que le droit coutumier en
vigueur appliquait au milieu marin des mesures de contrôle spécialement
rigoureuses qui, en règle générale, y interdisaient l'introduction de ma-
tières radioactives, et que, plus spécifiquement, «était interdite toute intro-
duction dans le milieu marin de matières radioactives résultant d’essais
nucléaires»; que la Nouvelle-Zélande n’était astreinte qu’à une norme de
preuve prima facie lorsqu'elle cherchait à démontrer que la France violait
ses obligations; et que l’adoption, dans le droit de l’environnement, du
«principe de précaution» avait pour effet d'imposer, à l'Etat désirant se
comporter d’une manière susceptible d’avoir des effets dommageables
pour l’environnement, la charge de prouver au préalable que ses activités
ne provoqueraient pas de contamination;

35. Considérant que la Nouvelle-Zélande a fait valoir de nouveau, dans
ses exposés oraux, que l’article 12 de la convention de Nouméa faisait
obligation à la France de «[prendre] toutes les mesures appropriées pour
prévenir, réduire et combattre la pollution de la zone d’application de la

14
299 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

convention qui pourrait résulter de l’expérimentation d’engins nucléaires»;
que l’article 16 de ladite convention prescrivait de procéder à une évalua-
tion de l'impact sur l’environnement avant d’entreprendre tous grands
projets «qui pourraient avoir une incidence sur le milieu marin»; que le
droit coutumier imposait une obligation analogue; que, de plus, cette
obligation ne faisait l’objet d’aucune exception reconnue par le droit inter-
national et concernant la sécurité nationale; que le principe de précaution
obligeait la France à procéder à une évaluation de cette nature avant
d’entreprendre les activités en question, ainsi qu’à démontrer qu’il n’exis-
tait aucun risque lié auxdites activités; et que l’inexécution de ces obliga-
tions par la France avait remis en cause le fondement de l’arrêt de 1974;

36. Considérant que, dans ses exposés oraux, la Nouvelle-Zélande, en
ce qui concerne la signification de l'expression «conformément aux dis-
positions du Statut», utilisée au paragraphe 63 de l’arrêt du 20 décembre
1974, a avancé que sa demande actuelle ne saurait être confondue avec
une demande de revision au titre de l’article 61 du Statut, qui exigerait
qu’ait été découvert un fait essentiel qui, s’il avait été connu à l’époque,
aurait eu pour effet qu’un arrêt différent aurait été prononcé; que le
paragraphe 63 définissait lui-même les circonstances de son application,
à titre de «procédure dérivée distincte» autorisée par la Cour dans l’arrêt
de 1974 sans aucune base statutaire et dans l’exercice de son pouvoir
inhérent de déterminer sa propre procédure; que la Cour n’aurait pas
jugé utile d’affirmer un pouvoir prévu dans le Statut; et que, selon
l'interprétation correcte, une fois autorisé, l'examen demandé «doit se
poursuivre dans le cadre des dispositions générales du Statut et aussi du
Règlement, régissant la procédure dans toute affaire»;

37. Considérant que le Gouvernement néo-zélandais a en conséquence
conclu qu’il devait répondre par l’affirmative à la question posée par la
Cour aux deux Etats, telle que formulée dans la lettre du Greffier en date
du 8 septembre 1995;

38. Considérant que, dans ses exposés oraux, le Gouvernement français
a rappelé sa position fondamentale suivant laquelle le problème posé à la
Cour, et sur lequel la Nouvelle-Zélande et la France avaient été invitées à
s'exprimer, était un problème qui n’était pas même préliminaire, mais
véritablement préalable à tout acte de procédure formelle, l’affaire intro-
duite devant la Cour par la requête néo-zélandaise du 9 mai 1973 ayant
été définitivement close par l’arrêt du 20 décembre 1974 dont le dispositif
et les motifs possèdent l’autorité de la chose jugée; qu’en réponse à
l'argumentation de la Nouvelle-Zélande, et tout en précisant que tel
n’était pas l’objet des débats qui devaient occuper la Cour, le Gouverne-
ment français a présenté des données aux fins, d’une part, de démontrer
Vinnocuité à court et à plus long terme des essais nucléaires souterrains
et, d’autre part, d'établir que la France souscrivait très activement aux
exigences les plus récentes du droit international en matiére de prévention
des dommages à l’environnement;

39. Considérant que, dans ses exposés oraux, le Gouvernement français,
se référant aux mots «si le fondement du présent arrêt était remis en

15
300 DEMANDE D'EXAMEN (ORDONNANCE 22 TX 95)

cause», utilisés au paragraphe 63 de l’arrêt du 20 décembre 1974, a sou-
tenu que ledit «fondement» de l’arrêt de 1974 était déterminé par l’objet
de la requête néo-zélandaise de 1973 et par la nature de l'engagement pris
par la France en 1974 quant à son comportement futur; que la requête
néo-zélandaise, ainsi qu'il résultait notamment du paragraphe 29 de
l’arrêt de la Cour du 20 décembre 1974, ne visait que la cessation des
essais dans l’atmosphère susceptibles de provoquer des retombées sur le
territoire de la Nouvelle-Zélande; que la Nouvelle-Zélande ne saurait,
sans porter atteinte au principe de la bonne foi, tenter de modifier uni-
latéralement, par une nouvelle demande, le sens et la portée de sa requête
de 1973, tels que déterminés à l’époque par la Cour avec force obliga-
toire; que l'engagement pris par la France en 1974 comprenait deux
volets indissociables, à savoir, d’une part, la fin des tirs nucléaires dans
l’atmosphère et, d’autre part, le passage à un autre type d’essais, les essais
souterrains; que le dispositif de l’arrêt du 20 décembre 1974 consta-
tait que, du fait de cet engagement, il avait été satisfait à l’objet de la re-
quête néo-zélandaise; que la Nouvelle-Zélande s'était estimée apaisée à
J’époque par le passage aux essais souterrains en raison des garanties de
sécurité offertes par ceux-ci et que, dans ses dépositions, elle n’apportait
aucune preuve ou présomption d’un danger imprévu apparu récemment
dans les atolls; que le fondement de l’arrêt de 1974 ne pouvait être remis
en cause par la reprise d’essais souterrains annoncée en 1995, car c'était
du fait même du passage à ce type d’essais que l’objet de la requête néo-
zélandaise avait été satisfait; et qu’il était dès lors démontré que la pre-
mière condition posée au paragraphe 63 dudit arrêt pour qu’une
«demande d'examen de la situation» puisse être présentée n’était pas, en
l’espèce, remplie;

40. Considérant que, dans ses exposés oraux, la France, se référant
aux mots «conformément aux dispositions du Statut» utilisés au para-
graphe 63 de l’arrêt de 1974, a soutenu que les seules dispositions du
Statut de nature à permettre l’«examen de la situation» envisagé au
paragraphe 63 de l’arrêt du 20 décembre 1974 étaient l’article 60, qui vise
linterprétation d’un arrêt, l’article 61, relatif à la revision d’un arrêt, et le
paragraphe 1 de l’article 40 du Statut, aux termes duquel «les affaires
sont portées devant la Cour», le cas échéant, «par une requête adressée
au Greffier»; que la Nouvelle-Zélande n’invoquait aucune de ces dispo-
sitions; que sa «Demande d’examen de la situation» ne constituait pas
une demande d’interprétation de l’arrêt du 20 décembre 1974, la Nouvelle-
Zélande sollicitant non l’interprétation dudit arrêt, mais la réouverture
d’une instance déclarée close par la Cour; que la démarche de la Nouvelle-
Zélande s’apparentait davantage à une demande de revision de l’arrêt de
1974, cet Etat insistant sur existence de faits nouveaux, mais qu’il était
manifeste que les conditions posées par l’article 61 du Statut n’étaient pas
remplies, la décision française prise en 1995 de procéder à une ultime
série d’essais souterrains n’ayant par définition pas existé avant le
prononcé de l'arrêt, et le délai de dix ans prévu au paragraphe 5 de
Particle 61 du Statut ayant expiré; que la «Demande d’examen de la

16
301 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

situation» soumise par la Nouvelle-Zélande présentait, quant à son
contenu, les apparences d’une requête, mais que la Nouvelle-Zélande
prétendait en même temps qu’il n’y avait pas de nouvelle affaire; que la
Nouvelle-Zélande entendait, par ladite demande, saisir la Cour d’un
différend entièrement nouveau auquel seraient, selon elle, applicables des
règles juridiques nouvelles; que, dans l'hypothèse d’une requête nouvelle,
la Nouvelle-Zélande aurait dû indiquer un lien juridictionnel «actuel»
entre elle-même et la France, et que, en l’absence de pareille indication, il
y avait lieu d’appliquer le paragraphe 5 de l’article 38 du Règlement de la
Cour; que, si tel était le cas, et faute de consentement de la France, la
requête ou demande néo-zélandaise ne pourrait être inscrite au rôle géné-
ral de la Cour et qu’aucun acte de procédure ne pourrait être effectué; et
qu'il était dès lors démontré que la seconde condition posée au para-
graphe 63 de l’arrêt de 1974 pour qu’une «demande d’examen de la situa-
tion» puisse être présentée n’était pas, en l'espèce, remplie;

41. Considérant qu'au cours de ses exposés oraux le Gouvernement
français a par ailleurs indiqué que, faute de procédure principale, il ne
saurait y avoir de procédures incidentes; que la Cour ne saurait par suite
connaitre de la « Nouvelle demande en indication de mesures conserva-
toires» présentée par la Nouvelle-Zélande et que, au demeurant, les
conditions auxquelles la jurisprudence de la Cour soumet l’indication de
mesures conservatoires n’étaient pas, en l’espèce, remplies; et que la Cour
ne saurait davantage connaitre des «requétes a fin d’intervention» et
«déclarations d’intervention» déposées par cinq gouvernements au Greffe
de la Cour;

42. Considérant que le Gouvernement français a en conséquence
conclu qu’il devait répondre par la négative à la question posée par la
Cour aux deux Etats, telle que formulée dans la lettre du Greffier en date
du 8 septembre 1995;

43. Considérant que, dans les réponses écrites que la Nouvelle-Zélande
et la France ont apportées à des questions posées par des juges au cours
des séances publiques, les deux Etats ont précisé certaines des thèses
qu’ils avaient antérieurement exposées; et considérant notamment que la
Nouvelle-Zélande, sur la base d’une analyse textuelle du paragraphe 63
de l'arrêt de 1974, et en se référant en particulier à la position des mots
«conformément aux dispositions du Statut», a insisté d’une part sur le
fait que ces mots ne pouvaient que se référer à la procédure applicable à
l'examen de la situation — et non à la nécessité de recourir à une des
voies expressément prévues par le Statut —, et d’autre part sur le fait
qu’elle aurait été en droit, si elle l’avait voulu, de présenter sa demande
d’examen sous la forme d’une requête au sens de l’article 40 du Statut —
en invoquant les mêmes bases de compétence que dans sa requête initiale
de 1973 et compte tenu des indications données à cet égard au para-
graphe 63 de l’arrêt — ou sous la forme d’une demande d’interprétation
au titre de l’article 60 dudit Statut;

17
302 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

44, Considérant que la Nouvelle-Zélande présente une «Demande
d’examen de la situation» au titre du paragraphe 63 de l’arrêt rendu par
la Cour le 20 décembre 1974 en l’affaire des Essais nucléaires ( Nouvelle-
Zélande c. France); qu’une telle demande, même s’il est contesté in
limine qu’elle réponde aux conditions posées audit paragraphe, ne doit
pas moins faire l’objet d’une inscription au rôle général de la Cour, à
seule fin de permettre à celle-ci de déterminer si ces conditions sont
remplies; et qu’en conséquence la Cour a donné instruction au Greffier
de procéder, conformément au paragraphe 1 b) de l’article 26 du Règle-
ment, à l’inscription de cette demande au rôle général de la Cour;

« * x

45. Considérant que la Nouvelle-Zélande fonde sa demande sur le para-
graphe 63 de l’arrét du 20 décembre 1974 aux termes duquel:

«Dès lors que la Cour a constaté qu’un Etat a pris un engagement
quant 4 son comportement futur, il n’entre pas dans sa fonction
d’envisager que cet Etat ne le respecte pas. La Cour fait observer
que, si le fondement du présent arrêt était remis en cause, le requé-
rant pourrait demander un examen de la situation conformément
aux dispositions du Statut; la dénonciation par la France, dans une
lettre du 2 janvier 1974, de l’Acte général pour le règlement pacifique
des différends internationaux, qui est invoqué comme l’un des fon-
dements de la compétence de la Cour en l'espèce, ne saurait en soi
faire obstacle à la présentation d’une telle demande»:

46. Considérant qu’il convient en l’espéce de répondre in limine à la
question suivante: «les demandes présentées à la Cour par le Gouverne-
ment néo-zélandais le 21 août 1995 entrent-elles dans les prévisions du
paragraphe 63 de l’arrêt de la Cour du 20 décembre 1974 en l'affaire des
Essais nucléaires { Nouvelle-Zélande c. France) ?»; et que la Cour a par
suite limité la présente procédure à ladite question;

47. Considérant que cette question comporte deux volets; que l’un a
trait aux voies procédurales envisagées par la Cour au paragraphe 63 de
son arrêt de 1974 lorsqu'elle y a précisé que «le requérant pourrait
demander un examen de la situation conformément aux dispositions du
Statut»; et que l’autre volet a trait au point de savoir si le «fondement»
de cet arrêt a été «remis en cause» au sens de son paragraphe 63;

CRE

48. Considérant que, s'agissant du premier volet de la question posée,
la Nouvelle-Zélande s'exprime dans les termes suivants:

«le paragraphe 63 est un mécanisme qui permet la continuation ou
la reprise de l'instance de 1973 et 1974. La Cour alors n’a pas statué
de manière complète et définitive. La Cour prévoyait que la suite des
événements pourrait, en bonne justice, exiger que la Nouvelle-

18
303 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

Zélande ait la possibilité de poursuivre l’affaire qu’elle avait engagée
et dont le déroulement avait été interrompu en 1974. A cette fin, elle
a autorisé au paragraphe 63 cette procédure dérivée»;

49. Considérant que la Nouvelle-Zélande prétend que

«le paragraphe 63 [lui] donne ... le droit, dans des circonstances
déterminées, «de demander un examen de la situation conformé-
ment aux dispositions du Statut» [et que] ces mots indiquent claire-
ment que la présentation d’une demande aux fins d’un tel examen
s’inscrit dans le cadre de la même affaire et ne constitue pas une
affaire nouvelle»;

et qu’elle ajoute par ailleurs qu’en visant «les dispositions du Statut» le
paragraphe 63 ne pouvait que se référer aux dispositions concernant la
procédure applicable à l’examen de la situation une fois la demande
introduite;

50. Considérant que la Nouvelle-Zélande indique en outre explicite-
ment qu’elle ne recherche ni l'interprétation de lParrêt de 1974 au titre de
l'article 60 du Statut, ni sa revision au titre de l’article 61;

51. Considérant que la France, quant à elle, fait valoir ce qui suit:

«comme la Cour elle-même la expressément précisé, la démarche
dont elle évoque la possibilité est subordonnée au respect des «dis-
positions du Statut» ... Le Gouvernement français remarque
d’ailleurs incidemment que, quand bien même Ja Haute Juridiction
ne l’eût pas spécifié, le principe ne s’en serait pas moins imposé:
toute l’activité de la Cour est gouvernée par le Statut qui circonscrit
les pouvoirs de la Cour et prescrit la conduite que les Etats doivent
tenir, sans qu’il leur soit possible d’y déroger, fût-ce par voie d’ac-
cord... ; il en résulte à fortiori qu’un Etat ne saurait agir unilatérale-
ment devant la Cour en l’absence de toute base statutaire.

Or la Nouvelle-Zélande n’invoque aucune disposition du Statut et
ne saurait en invoquer aucune qui soit susceptible de fonder sa dé-
marche en droit: il ne s’agit ni d’une demande en interprétation ou
en revision ... ni d’une requête nouvelle, dont l’inscription au rôle
général de la Cour serait, au demeurant, totalement exclue... »;

52. Considérant qu’en prévoyant expressément, au paragraphe 63 de
son arrêt du 20 décembre 1974, que, dans les circonstances qui y sont
précisées, «le requérant pourrait demander un examen de la situation
conformément aux dispositions du Statut», la Cour ne peut avoir entendu
limiter l’accès du requérant à des voies procédurales qui, telles le dépôt
d’une nouvelle requête (Statut, art. 40, par. 1), d’une demande en inter-
prétation (Statut, art. 60) ou d’une demande en revision (Statut, art. 61),
lui auraient en tout état de cause été ouvertes;

53. Considérant qu’en insérant le membre de phrase sus-indiqué au para-
graphe 63 de son arrêt la Cour n’a pas exclu l’organisation d’une procé-
dure spéciale pour le cas où les circonstances définies audit paragraphe,

19
304 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

c’est-à-dire une «remise en cause» du «fondement» de l’arrêt, se présen-
teraient ;

54. Considérant que l’organisation d’une telle procédure apparaît
comme indissociablement liée, aux termes de ce paragraphe, à l’existence
desdites circonstances; et que, si les circonstances en question ne se pro-
duisent pas, cette procédure spéciale ne peut être ouverte;

*  _*

55. Considérant que la Cour doit maintenant se pencher sur le second
volet de la question posée et déterminer si le fondement de son arrêt du
20 décembre 1974 a été remis en cause par les faits auxquels la Nouvelle-
Zélande se réfère, et si la Cour peut en conséquence procéder à un
examen de la situation au sens du paragraphe 63 dudit arrêt; et que, pour
ce faire, elle doit au préalable préciser quel est le fondement de cet arrêt
en procédant à l’analyse de son texte;

56. Considérant que la Cour, en 1974, a pris comme point de départ de
son raisonnement la requête déposée par la Nouvelle-Zélande en 1973;
qu'elle a affirmé dans son arrêt du 20 décembre 1974 qu’il était de son
devoir «de circonscrire le véritable problème en cause et de préciser
l’objet de la demande»; qu’elle a ensuite ajouté qu’«lill n’a jamais été
contesté que la Cour est en droit et qu’elle a même le devoir d’interpréter
les conclusions des parties», cela étant «l’un des attributs de sa fonction
judiciaire» (C.I.J. Recueil 1974, p. 466, par. 30); et qu’elle a poursuivi
comme suit:

«Dans les circonstances de l’espèce, il appartient à la Cour, ainsi
qu’il a été mentionné, de s’assurer de l’objet véritable du différend,
de l’objet et du but de la demande... Pour ce faire, elle doit prendre
en considération non seulement les conclusions du demandeur mais
l’ensemble de la requête, les arguments qu’il a développés devant la
Cour et les autres documents dont il a été fait état...» (Jbid., p. 467,
par. 31);

57. Considérant que, dans cette perspective, la Cour s’est notamment
référée à une déclaration du premier ministre néo-zélandais selon laquelle

«la possibilité de nouveaux essais atmosphériques demeure ouverte.
Tant que nous n’avons pas l'assurance que les essais nucléaires de
cette nature ont définitivement pris fin, le différend entre la Nouvelle-
Zélande et la France subsiste. »;

et qu’elle a conclu

«qu’aux fins de la requête la demande de la Nouvelle-Zélande doit
s’interpréter comme uniquement applicable aux essais atmosphé-
riques, et non à des essais d’un autre type, et comme uniquement
applicable à des essais en atmosphère réalisés de façon à provoquer
des retombées radioactives sur le territoire néo-zélandais» (Jbid.,
p. 466, par. 29);

20
305 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

58. Considérant que la Cour a d’ailleurs rendu à la même date, le
20 décembre 1974, un arrêt en l’affaire des Essais nucléaires (Australie
c. France), dans laquelle PAustralie lui avait demandé, en termes exprès,
«de dire et juger que ... la poursuite des essais atmosphériques d’armes
nucléaires ... n’est pas compatible avec les règles applicables du droit
international» (C.LJ. Recueil 1974, p. 256, par. 11); qu'après avoir exa-
miné la requête de l’Australie la Cour a utilisé, au paragraphe 60 dudit
arrêt, un libellé identique à celui du paragraphe 63 de l'arrêt rendu en
l'affaire des Essais nucléaires (Nouvelle-Zélande c. France) et qu’elle a
adopté, dans les deux arrêts, des dispositifs de la même teneur; et qu’il en
découle que, pour la Cour, les deux affaires se présentaient comme iden-
tiques par leur objet, qui concernait exclusivement des essais atmosphé-
riques ;

59. Considérant que la Cour, en formulant ces conclusions en 1974,
avait traité la question de savoir si la Nouvelle-Zélande avait pu, lors du
dépôt de sa requête introductive d’instance de 1973, viser des objectifs
plus larges que la cessation des essais nucléaires dans l’atmosphère —
«principale préoccupation» du Gouvernement néo-zélandais, selon les
termes qu’il emploie aujourd’hui; et que, la tâche actuelle de la Cour
se limitant à l’analyse de l’arrêt de 1974, elle ne peut rouvrir cette ques-
tion;

60. Considérant en outre que la Cour a pris connaissance, à l’époque,
du communiqué publié le 8 juin 1974 par la présidence de la République
française, par lequel celle-ci déclarait

«qu’au point où en est parvenue l’exécution de son programme de
défense en moyens nucléaires la France sera en mesure de passer au
stade des tirs souterrains aussitôt que la série d’expériences prévues
pour cet été sera achevée» (ibid., p. 469, par. 35);

qu’elle s’est également référée à d’autres déclarations officielles des auto-
rités françaises sur le même sujet; et qu’elle a conclu, au sujet de l’en-
semble de ces déclarations,

«[qwil] convient de les considérer comme constituant un engage-
ment de l’État, étant donné leur intention et les circonstances dans
lesquelles elles sont intervenues» (ibid., p. 474, par. 51);

61. Considérant que les déclarations unilatérales des autorités fran-
çaises ont été faites publiquement, en dehors de la Cour, et erga omnes, et
ont exprimé l'intention du Gouvernement français de mettre fin à ses
essais atmosphériques; qu’en comparant l’engagement pris par la France
avec la demande formulée par la Nouvelle-Zélande la Cour a constaté
qu’elle était «en présence d’une situation où Pobjectif du demandeur
[avait] été effectivement atteint» (ibid, p. 475, par. 55); et qu’en consé-
quence elle a indiqué que, «la demande ayant manifestement perdu son
objet, il n’y a rien à juger» (ibid., p. 477, par. 62);

62. Considérant que le fondement de l’arrêt que la Cour a rendu dans
l'affaire des Essais nucléaires {Nouvelle-Zélande c. France) était en

21
306 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

conséquence l'engagement pris par la France de ne plus procéder à des
essais nucléaires atmosphériques; que, dès lors, ledit fondement n’aurait
été remis en cause que dans le cas d’une reprise par la France de ses essais
nucléaires dans l’atmosphére; et que cette hypothèse ne s’est pas réalisée;

63. Considérant qu’en analysant l’arrêt qu’elle a rendu en 1974 la
Cour est parvenue à la conclusion que ledit arrêt portait exclusivement
sur des essais nucléaires atmosphériques; qu’il n’est en conséquence pas
possible à la Cour de prendre maintenant en considération des questions
relatives à des essais nucléaires souterrains; et que la Cour ne peut dès
lors tenir compte des arguments tirés par la Nouvelle-Zélande d’une part
des conditions dans lesquelles la France a procédé, depuis 1974, à des
essais nucléaires souterrains et d’autre part de l’évolution du droit inter-
national au cours des dernières décennies — et notamment de la conclu-
sion, le 25 novembre 1986, de la convention de Nouméa —, non plus que
des arguments tirés par la France de la conduite du Gouvernement néo-
zélandais depuis 1974;

64. Considérant par ailleurs que la présente ordonnance est sans pré-
judice des obligations des Etats concernant le respect et la protection de
Penvironnement naturel, auxquelles la Nouvelle-Zélande et la France ont
toutes deux, en l’espèce, réaffirmé leur attachement;

65. Considérant que le fondement de l’arrêt rendu le 20 décembre 1974
en l'affaire des Essais nucléaires { Nouvelle-Zélande c. France) n’a pas été
remis en cause; que la «Demande d’examen de la situation» présentée
par la Nouvelle-Zélande le 21 août 1995 n’entre dès lors pas dans les
prévisions du paragraphe 63 dudit arrêt; et qu’eile doit par suite être
écartée;

66. Considérant que, ainsi qu’il a été indiqué au paragraphe 44 ci-
dessus, la «Demande d’examen de la situation» présentée par la Nouvelle-
Zélande au titre du paragraphe 63 de l’arrêt de 1974 a été inscrite au rôle
général de la Cour à seule fin de permettre à celle-ci de déterminer si les
conditions fixées par ce texte sont en l'espèce remplies: et qu’à la suite de
la présente ordonnance la Cour a donné instruction au Greffier, agissant
au titre du paragraphe 1 b) de l’article 26 du Règlement, de procéder à la
radiation de cette demande du rôle général à compter du 22 septembre
1995;

67. Considérant qu’il découle des conclusions auxquelles la Cour est
parvenue au paragraphe 65 ci-dessus qu’elle doit également écarter la
«Nouvelle demande en indication de mesures conservatoires» présentée
par la Nouvelle-Zélande, ainsi que la «requête à fin d’intervention» pré-
sentée par l’Australie, et les «requêtes à fin d’intervention» et «déclara-
tions d’intervention» présentées par le Samoa, les Iles Salomon, les Iles
Marshall et les Etats fédérés de Micronésie — qui, toutes, se rattachent à
titre incident à la «Demande d’examen de la situation» présentée par la

22
307 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

Nouvelle-Zélande; et considérant que la Cour a donné instruction au
Greffier d’en informer les Etats concernés en leur notifiant le texte de la
présente ordonnance;

68. En conséquence,
La Cour,

1) Par douze voix contre trois,

Dit que la «Demande d’examen de la situation» au titre du para-
graphe 63 de l’arrêt rendu par la Cour le 20 décembre 1974 en l’affaire
des Essais nucléaires (Nouvelle-Zélande c. France), présentée par la
Nouvelle-Zélande le 21 août 1995, n’entre pas dans les prévisions dudit
paragraphe 63 et doit par suite être écartée;

pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Oda,
Guillaume, Shahabuddeen, Ranjeva, Herczegh, Shi, Fleischhauer,
Vereshchetin, Ferrari Bravo, M°* Higgins, juges;

CONTRE: MM. Weeramantry, Koroma, juges; sir Geoffrey Palmer, juge ad hoc;
2) Par douze voix contre trois,

Dit que la «Nouvelle demande en indication de mesures conserva-
toires» présentée par la Nouvelle-Zélande 4 la méme date doit étre
écartée;

pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Oda,

Guillaume, Shahabuddeen, Ranjeva, Herczegh, Shi, Fleischhauer,
Vereshchetin, Ferrari Bravo, M™° Higgins, juges;
CONTRE: MM. Weeramantry, Koroma, juges; sir Geoffrey Palmer, juge ad hoc;

3) Par douze voix contre trois,

Dit que la «requête à fin d'intervention» présentée par l’Australie le
23 août 1995, et les «requêtes à fin d'intervention» et «déclarations
d'intervention» présentées par le Samoa et les Iles Salomon le 24 août
1995, ainsi que par les Iles Marshall et les Etats fédérés de Micronésie le
25 août 1995, doivent également être écartées.

pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Oda,
Guillaume, Shahabuddeen, Ranjeva, Herczegh, Shi, Fleischhauer,
Vereshchetin, Ferrari Bravo, M°° Higgins, juges;

CONTRE: MM. Weeramantry, Koroma, juges; sir Geoffrey Palmer, juge ad hoc.

Fait en français et en anglais, le texte français faisant foi, au Palais
de la Paix, à La Haye, le vingt-deux septembre mil neuf cent quatre-
vingt-quinze, en trois exemplaires, dont l’un restera déposé aux archives

23
308 DEMANDE D'EXAMEN (ORDONNANCE 22 IX 95)

de la Cour et les autres seront transmis respectivement au Gouverne-
ment de la Nouvelle-Zélande et au Gouvernement de ia République
française.
Le Président,
(Signé) Mohammed BEDJAOUI.
Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. ScHWEBEL, Vice-Président, et MM. OpaA et RANJEVA, juges, joignent
des déclarations à l'ordonnance.

M. SHAHABUDDEEN, juge, joint à l’ordonnance l’exposé de son opinion
individuelle.

MM. WEERAMANTRY et KOROMA, juges, et sir Geoffrey PALMER, juge
ad hoc, joignent à l'ordonnance les exposés de leur opinion dissidente.

(Paraphé) M.B.
(Paraphé) E.V.O.

24
